Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a knuckle for a railcar coupler comprised of a leading beam with a pulling face and a lateral offset beam extending from the leading beam. A tail extends from the lateral offset beam and an extension wall extends from the lateral offset beam towards an end of the tail. A tapered lock engagement wall extends from the extension wall to the end of the tail and is angled in relation to the extension wall where the tapered lock engagement wall engages an interior face of a main body of the lock of the coupler. The interior face defines a knuckle engaging surface that bears against the tapered lock engagement wall. 
The prior art made of reference, taken singularly or in combination, does not adequately show the lock engagement as described above. Specifically, the prior art of Manibharathi does not adequately show the structure of the tapered lock engagement wall and its interaction with the extension wall and the knuckle engaging surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 24, 2022